Citation Nr: 1757399	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  11-27 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

2. Entitlement to service connection for swelling of the bilateral legs, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1971, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In October 2012, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  

In an August 2016 decision, the Board denied entitlement to service connection for hypertension.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).  In June 2017, the Court issued an order granting a May 2017 Joint Motion for Remand (JMR).  Accordingly, the matter is once again before the Board.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Bilateral venous insufficiency (edema) was not in service or for many years thereafter and is not shown to be related to military service, to include in-service exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for service connection for bilateral leg swelling, to include bilateral venous insufficiency (edema), have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for bilateral leg swelling was remanded in August 2016 for the purpose of obtaining an addendum opinion.  The addendum opinion was provided in October 2016.  Thus, there has been substantial compliance with the Board's remand directives and no further development is required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47   (1999), aff'd, 287 F.3d 1377 (Fed. Cir. 2002) (holding that there was no Stegall violation when there has been substantial compliance with the Board's remand order).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Absent rebuttable evidence, service connection for certain chronic diseases, such as cardiovascular disease, will be presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regulations also provide for presumptive service connection for certain diseases associated with exposure during service to herbicide agents.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C. § 1116(f).  A review of the Veteran's DD-214 shows that he served in the Republic of Vietnam during the applicable period and is therefore presumed to have been exposed to Agent Orange or other herbicide agents.

The applicable criteria provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  The enumerated diseases include chloracne, or other acneform diseases consistent with chloracne, and ischemic heart disease (not including hypertension).  38 C.F.R. § 3.309(e).

The Veteran's service in the Republic of Vietnam is established and his exposure to herbicide agents is presumed.  However, the Veteran's diagnosed peripheral edema and venous insufficiency are not diseases for which service connection may be presumed as a result of herbicide agent exposure.  Therefore, presumptive service connection based on herbicide agent exposure is not warranted.  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing, the veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

VA treatment records dated in November 2008 show that the Veteran was assessed for cellulitis and prescribed Benadryl.  Later that month, the Veteran underwent surgery for drainage and debridement of an abscess of the right posterior thigh.  A follow-up note indicates that the abscess was resolving.  In April 2009, the Veteran had trace bilateral lower extremity edema.  A July 2009 treatment record indicates that the Veteran had right lower extremity trace edema that "was gone when he took the blood pressure/fluid pill".  The notes state that the nurse practitioner explained and provided literature regarding blood pressure and swelling.  In October 2009, he was found to have right leg swelling described as trace edema with distal 1/4 pitting.  A May 2010 treatment note indicates that there is "no actual edema" but both of the Veteran's ankles were "puffly with varicosities".  In March 2012, the Veteran was referred for a cardiac evaluation after reporting swelling in the bilateral lower extremities.  It was suggested that a source of the swelling is venous stasis.    

The Veteran's service treatment records show treatment for swelling on the left leg in June 1970 after falling on his knee.  X-rays taken at that time were negative.  On his March 1971 separation examination, the Veteran reported that he was in good health and there is no indication of a lower extremity abnormality at that time.    

During the October 2012 hearing, the Veteran reported the onset of swelling in his legs on or around 200 and he stated it was worsening.  He denied any leg swelling in service.  

A VA examination was provided in January 2015.  The examiner noted the Veteran's venous insufficiency diagnosed in 2010.  Additionally, the examiner pointed to treatment records from 2012 showing "swelling in legs" suggesting the possibility of "venous stasis (insufficiency)" as the cause for the edema.  The examiner opined that the Veteran's right and left leg edema was less likely than not incurred in or caused by this active service.  The rationale was that the service treatment records did not show edema of the lower extremities during service.  Further, a cardiology note from May 2012 reported a suspicion of venous stasis (insufficiency) as the cause of the edema of the lower extremities.  The examiner noted that the weight of currently reviewed medical literature as well as VA's Presumptive Condition List related to Agent Orange exposure does not support a causal link between Agent Orange exposure and venous insufficiency/peripheral edema. 

In an October 2016 addendum opinion, the VA examiner opined that it was less likely than not that the Veteran's leg swelling was caused or aggravated by his service-connected diabetes mellitus.  The rationale was that the May 2012 cardiology note did not report that the Veteran's leg swelling was caused by or aggravated by his diabetes.  Additionally, the weight of the currently reviewed medical literature does not report any cause and effect relationship between diabetes and venous insufficiency.  The examiner also reiterated that medical literature in addition to the VA's Presumptive Condition List related to Agent Orange exposure does not support a causal link between Agent Orange exposure and venous insufficiency/peripheral edema.






Based upon the evidence of record, there is also no evidence showing diagnosis or treatment for bilateral leg swelling in service or within a year of service discharge to warrant presumptive service connection for bilateral leg swelling as a chronic condition.  Id.  The Veteran does not argue the contrary.  During the October 2012 hearing, he reported the onset of bilateral leg swelling 12 years prior, nearly 3 decades after service discharge.  Such weighs against any finding of continuity of symptomatology.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint").  Despite one notation of left knee swelling in service, there is no evidence of a chronic condition.  Indeed, x-rays from that time were negative for a disability and his separation examination dated 9 months later did not indicate any lower extremity swelling.  

Further, as discussed, the evidence weighs against a finding that the Veteran's venous insufficiency is a result of exposure to herbicide agents.  The January 2015 VA examination spoke directly to this point.  The evidence weighs is also against a finding of secondary service connection, to include as being secondary to diabetes mellitus.  The October 2016 addendum considered this theory and provided competent and probative evidence against this aspect of the claim.

Consideration has been given to the Veteran's personal assertions that that his bilateral leg swelling is related to his in-service herbicide exposure or his service-connected diabetes mellitus.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The specific disability at issue, peripheral edema or venous insufficiency, is not a condition that is readily amenable to mere lay probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  



Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  His lay opinions are also outweighed by the VA examiner's opinions that did not find a nexus between the condition and the Veteran's service, including exposure to herbicide agents therein, or his diabetes mellitus.  The VA examiner's opinion is found to be highly probative in light of his examination, discussion and consideration of the medical records, and rationale in support of his opinion based on medical literature.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In conclusion, the Board finds that service connection for bilateral leg swelling is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Service connection for bilateral leg swelling is denied. 


REMAND

In the May 2017 JMR, the parties agreed that the Board failed to ensure VA satisfied its duty to assist in providing an adequate VA opinion with regard to the claim for service connection for hypertension.  Specifically, the parties indicated that an addendum opinion is needed regarding whether hypertension is at least as likely as not related to the Veteran's conceded in-service exposure to herbicide agents in light of the 2014 update to the publication Veterans and Agent Orange published by the National Academy of Sciences Institute of Medicine.  This claim is remanded in compliance with the May 2017 JMR and June 2017 Court Order.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who performed the January 2015 hypertension examination, if available.  If the examiner is not available, another appropriate medical professional should respond to the below inquiry.  The medical professional should review the claims file, including a copy of this remand, and such should be noted in the report.  If the medical professional finds that an additional examination is necessary, one should be arranged.  All indicated tests and studies should be performed.

The medical professional should review Veterans and Agent Orange: Update 2014, published by the National Academy of Sciences (NAS) Institute of Medicine (IOM) concluding there is limited or suggestive evidence of an association between herbicide exposure and hypertension.  

Thereafter, the medical professional should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset in service or is otherwise etiologically related to the Veteran's active service, to include his conceded in-service exposure to herbicide agents.  The examiner should specifically comment on the NASIOM publication.

A rationale for the requested opinion shall be provided.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. Then, the RO should readjudicate the issue on appeal with consideration of all pertinent evidence.

If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


